DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0289869 A1), in view of Chen et al. (US 2016/0212649 A1).
Regarding claim 1, Nogami discloses a terminal comprising:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is transmitted to the UE from the base station) indicating an UL transmission (par.[0147 and 0229] discloses the transmission by an eNodeB a downlink control channel, with Downlink Control Information (DCI), which is used for scheduling Physical Uplink Shared Channels (PUSCHs), and a first channel access procedure. The examiner notes that the PUSCHs are UL transmission indication which are transmitted in UL subframes); and

wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assesment followed by a random back-off mechanism).
While Nogami substantially discloses the claimed invention, it is silent with regard to:
wherein uplink control information (UCI) is transmitted on the PUSCH.

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience. 

Regarding claim 2, Nogami discloses wherein the channel access procedure with random back-off is indicated by the DCI (par.[0147 and 0157] discloses that License Assisted Access Uplink (LAA-UL) is scheduled in advance by an UL grant. The examiner notes that the uplink grant is received in the PDCCH, e.g. the DCI).
Regarding claims 3 and 7, Nogami discloses wherein a back-off time of the random back-off is determined based on a contention window size, and the contention window size is associated with  the priority class (par.[0142] discloses that the contention window is associated with the priority class).

Regarding claims 4 and 8, Nogami discloses wherein the priority class is indicated from the radio base station (par.[0181]).

Regarding claim 6, Nogami discloses a radio communications method comprising:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is transmitted to the UE from the base station) indicating an UL transmission (par.[0147 and 0229] discloses the transmission by an eNodeB a downlink control channel, with Downlink Control Information (DCI), which is used for scheduling Physical Uplink Shared Channels (PUSCHs), and a first channel access procedure. The examiner notes that the PUSCHs are UL transmission indication which are transmitted in UL subframes); and
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the DCI (par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), wherein the control section controls so as to perform a channel access procedure before the UL transmission, 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assesment followed by a random back-off mechanism).
While Nogami substantially discloses the claimed invention, it is silent with regard to:
wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience.

Regarding claim 10, Nogami discloses a system comprising a base station and a terminal:
the base station (fig.1 element 160) comprises:
a transmitter that transmits downlink control information (DCI) (par.[0039]) indicating and uplink (UL) transmission (par.[0097]);
the terminal (Fig.1 element 102) comprises:
a receiver that receives the DCI (par.[0097]); and
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the DCI (par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), wherein the control section controls so as to perform a channel access procedure before the UL transmission, 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL 
While Nogami substantially discloses the claimed invention, it is silent with regard to:
wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami and Chen, as applied to claim 1, 6, and 10, above, in view of Bhorkar et al. (US 2018/0270860 A1).
Regarding claim 9, Nogami discloses the method of 7, but does not explicitly disclose wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by using higher layer signaling and the DCI.
In an analogous art, Bhorkar discloses wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by 
It would have been obvious to one of ordinary skill in the art t at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the methods as discussed in Bhorkar for transmitting LBT parameters to a UE. The motivation/suggestion would have been because a skilled would know that a control channel or using higher layers signaling to construct or rather establish and configure connections between the UE and the network and were well-known and in common uses during and before the time of the filing of the instant application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411